DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
Election/Restrictions
Claims 3-4, 6, 19, 24 and 26 remain withdrawn.

Claim 23 has been amended to depend from withdrawn claim 6, and claim 25 has been amended to depend from withdrawn claim 24. 

Accordingly, claims 23 and 25 have been withdrawn from further consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published 

Claim(s) 1, 5, 7-8, 22 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falorni et al. (US 20150377624 A1, hereinafter Falorni).
As to claim 1, Falorni teaches a system (see fig. 5A), comprising: 
a substrate (not shown, but taught in ¶44); 
anchors (25A-25C - ¶44 and fig. 5A); 
flexures (being all the springs labeled in fig. 5A); 
a micro-electrical-mechanical-system resonator 21-24 mounted to the substrate and including 
two or more proof masses 22, 24 each having a respective perimeter and each connected to a respective one or more of the anchors (e.g. 25b) through a respective one or more (e.g. 33) of the flexures, and 
at least one driver 27, 31 (¶50-51 and fig. 5B) configured to induce in-plane motion on the two or more proof masses (¶47, ¶51); and 
[AltContent: textbox (36Y)][AltContent: arrow][AltContent: textbox (36X)][AltContent: arrow][AltContent: textbox (45X)][AltContent: arrow]
    PNG
    media_image1.png
    463
    808
    media_image1.png
    Greyscale


wherein the one 45X or more tuned mass dampers comprise a first mass 45X that is coupled to a first proof mass 22 in the two or more proof masses through a first flexure 36X (fig. 5A above) that extends between the first proof mass 22 in the two or more proof masses and the first mass 45X, wherein the first mass 45X is also coupled to a second proof mass 24 in the two or more proof masses through a second flexure 36Y (fig. 5A above) that extends between the second proof mass in the two or more proof masses and the first mass.

As to claim 5, Falorni teaches wherein the first mass 45X is positioned between the first proof mass 22 in the two or more proof masses and the second proof mass 24 in the two or more proof masses, wherein the first proof mass in the two or more proof masses and the second proof mass in the two or more proof masses are connected to opposite sides of the first mass (see fig 5A).



As to claim 8, Falorni teaches wherein the resonator comprises at least one of:AMENDMENT AND RESPONSEPAGE 4 Serial No.: 15/466,774a dual-mass tuning-fork vibratory MEMS gyroscope; an out-of-plane gyroscope; an in-plane gyroscope (¶56 teaches that the system senses angular rate in the out-of-plane direction Z); and a vibrating-beam accelerometer.  
  
  As to claim 22, Falorni teaches wherein the at least one driver 27, 31 includes at least one electrode 40 (fig. 5B and ¶50-51).  

As to claim 27, Falorni teaches wherein at least a portion of the at least one driver 27, 31 is directly attached to one 24 of the two or more proof masses 22, 24 (see fig. 5B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 20-21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falorni et al. (US 20150377624 A1, hereinafter Falorni) in view of Uchida et al. (US 20120312094 A1, hereinafter Uchida).
As to claim 17, Falorni teaches a system, comprising: 
a substrate (not shown, but taught in ¶44); 
anchors (25A-25C - ¶44 and fig. 5A); 
flexures (being all the springs labeled in fig. 5A); 
a micro-electrical-mechanical-system sensor 21-24 mounted to the substrate through the anchors, the sensor including 
a first proof mass 22 having a perimeter and connected to at least one of the anchors through at least one of the flexures (see fig. 5A), 
a second proof mass 24 having a perimeter and connected to at least one of the anchors through at least one of the flexures (see fig. 5A), and 
one or more drivers 27, 31 (¶50-51 and fig. 5B) configured to induce in-plane motion on the first and second proof masses (¶47, ¶51); and 

wherein the one or more tuned mass dampers comprise a first tuned mass damper 45X that is coupled to the first proof mass through a first flexure 36X (fig. 5A above) that extends between the first proof mass and the first tuned mass damper, wherein the first tuned mass damper is also coupled to the second proof mass through a second flexure 36Y (fig. 5A above) that extends between the second proof mass and the first tuned mass damper.  
Falorni does not teach a mounting fixture; 
wherein the substrate is mounted to the mounting fixture; and
wherein the one tuned mass damper counter-acts undesirable vibration modes in the mounting fixture.
Uchida teaches the concept of a MEMS sensor 2 (¶66) on a substrate 9 mounted to a mounting fixture 1 (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Falorni to mount the MEMS sensor and substrate to a mounting fixture as taught by Uchida so as to protect the system from damage.
Falorni as modified teaches a mounting fixture 1 (Uchida);
wherein the substrate is mounted to the mounting fixture; and


As to claim 20, Falorni teaches wherein the first tuned mass damper 45X is positioned between the first proof mass 22 and the second proof mass 24, wherein the first proof mass and the second proof mass are connected to opposite sides of the first tuned mass damper (see fig. 5A).

As to claim 21, Falorni teaches wherein each of at least one of the one 27, 31 or more drivers includes a respective electrode 40 (fig. 5B).  

As to claim 28, Falorni teaches wherein at least a portion of the one 27, 31 or more drivers is directly attached to the first proof mass or the second proof mass 24 (see fig. 5B).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853           

/JILL E CULLER/Primary Examiner, Art Unit 2853